Title: To George Washington from John McDowell, 14 June 1798
From: McDowell, John
To: Washington, George



Sir,
Annapolis [Md.] June 14th 1798

When Doctr Stuart, was here, it was thought best that young Mr Custis should apply himself to the study of Euclid’s Elements before he attempted any thing else. From this plan I have deviated a little, and have perhaps been somewhat remiss in not informing you of it sooner. I discovered in him a great aversion to Mathematics, and as there was a class reading Natural Philosophy; and he professed a fondness for the subject and likewise some knowledge of it, I permitted him to join the class. He appeared to have read it very superficially before; and I am sorry to add, has not made that accession to his stock of natural knowledge that I wished. This review of the subject however, will, I flatter myself, be of some advantage to him, as he has at least had an oppertunity of seeing the experiments repeated. Since the class has finished that branch of science, he has again returned to Euclid, tho with much reluctance,

but as he is more attentive, his proficiency is better, than when he first attempted it; and if he had application and any degree of fondness for the study, would soon have a tolerable knowledge of it, after which a regular course of practical mathematics would probably be agreeable & entertaining to him. A part of his time is employed in learning the French language. As I have a very imperfect knowledge of it, I can be no judge of his progress, but I fear there is a want of due application also to this study. He is unwilling to submit to the task of learning the Grammar, without which a compleat knowledge of the language is not to be acquired. The teacher in that department is a French Gentleman of a liberal education, and disposed to afford him every necessary assistance, so that he has an excellent oppertunity of not only learning to speak, but to write the language correctly I have proposed to him to devote some part of his time to the latin language, as an acquaintance with it, would at least be an elegant accomplishment, and which ought not to be entirely neglected after he had bestowed so much time upon it. But as this was no part of the original plan, I have not insisted on it.
I must do him the justice to say, that he seems to merit the character you gave me of him. His disposition and abilities are good. I have not discovered any vitious propensities in him, and with proper application to his studies he would become an useful and respectable member of society. I have little reason to complain of his want of attendance at the hours of college, tho the restraint is, I believe, somewhat irksome to him, and he expects, as I have heard, to be soon emancipated from it—He is at present absent on a visit to his mother, who he informed me was on this side of the Potomac. His Unkle sent a horse for him; and he applied to me for leave to go, which I thought my self not at liberty to refuse, particularly as he promised to return in a few days.
The attentions that have been paid to him in this place, however they might have been intended, have been rather unfavourable to his studies. But this I hope may be corrected, and a more studious turn gradually acquired. Whenever this is the case, I shall be enabled to give you pleasing accounts of him, which will be a real satisfaction to, Sir, Your most Obedt Humble Servant

Jno. McDowell

